

Exhibit 10.1
EMPLOYMENT AGREEMENT
        This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of July 6,
2020 (the “Effective Date”), by and between Bruce W. Duncan (“Employee”) and
CyrusOne Management Services LLC, a Delaware Limited Liability Company
(“Employer”).
        WHEREAS, Employer wishes to employ Employee, and Employee wishes to
become an employee of Employer pursuant to the terms and conditions of this
Agreement;
        NOW, THEREFORE, in consideration of the above and the promises and
mutual obligations of the parties contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employer and Employee agree as follows:
1. Employment. By this Agreement, Employer and Employee set forth the terms of
Employer’s employment of Employee on and after the Effective Date.
2. Term of Agreement. The term of this Agreement initially shall be the period
commencing on the Effective Date and ending on December 31, 2023 (the “Initial
Term”); provided, however, that the term of this Agreement automatically shall
be extended, on the same terms, for up to two (2) successive one-year periods
(each such one-year extension, an “Extension”) (the Initial Term and each
Extension, the “Term”), unless either party provides a written notice of
non-renewal at least six (6) months before the then-scheduled end of the Term (a
“Notice of Non-Renewal”). Notwithstanding anything in this Agreement to the
contrary, the provisions of this Agreement shall survive Employee’s termination
of employment hereunder to the extent necessary to enable the parties to enforce
their respective rights hereunder.
3. Duties.
(a) Title/Reporting. Employee shall serve as President & Chief Executive Officer
of CyrusOne Inc. (“CyrusOne”) and shall serve as the senior-most executive of
the CyrusOne Group (as defined below). Employee shall report to the Board of
Directors of CyrusOne (the “Board”). The Board will take such action as may be
necessary to appoint or elect Employee as a member of the Board as of the
Effective Date. Thereafter, unless prohibited by applicable law or listing or
regulatory requirement, during the Term, the Board will nominate the Executive
for reelection as a member of the Board at the expiration of the then current
term.
(b) Affiliates. Employee shall furnish such managerial, executive, financial,
technical and other skills, advice, and assistance in operating the CyrusOne
Group as may be reasonably requested of Employee. As of the Effective Date, the
“CyrusOne Group” means the Employer, CyrusOne LP, CyrusOne, and their respective
subsidiaries.
(c) Duties and Responsibilities. Employee shall perform such duties, consistent
with the provisions of Section 3(a), as are customarily associated with the
duties of a Chief Executive Officer of a company comparable in size and nature
to the CyrusOne Group, including, without





--------------------------------------------------------------------------------



limitation, service as an officer for other entities in the CyrusOne Group, and
shall have authority commensurate with his titled position.
(d) Full Working Time. Employee shall devote substantially all of Employee’s
business time, attention, and energies to the business of the CyrusOne Group, it
being understood and agreed that Employee will use reasonable efforts to
minimize any interference or conflict between any other permitted business
activity and his duties and responsibilities under this Agreement, which shall
be of primary importance. Employee shall travel to such places as are necessary
in the performance of Employee’s duties. Throughout the Term, Employee may (i)
serve on the board of directors (or comparable governing body), including any
committees thereof, of not more than one for-profit public business that does
not compete with the CyrusOne Group and (ii) continue to serve as a senior
advisor to Kohlberg Kravis Roberts & Co. L.P. and as a director of the T. Rowe
Price Mutual Funds; provided that any such service in clauses (i) and (ii),
individually or in the aggregate, does not materially interfere with the
performance of his duties for Employer. Employee acknowledges that he is
currently a director of First Industrial Realty Trust, Inc., Marriott
International, Inc. and Boston Properties, Inc. and that, in compliance with
clause (i) of the immediately foregoing sentence, he shall cease such service
with two of the foregoing entities, determined in Employee’s sole discretion,
within sixty (60) days following the Effective Date.


(e) Location. Employee’s primary work location shall be at Employer’s Dallas,
Texas headquarters office, as it may be relocated from time-to-time, subject to
travel required by Employer to perform Employee’s duties.
4. Compensation.
(a) Base Salary. Employee shall receive an annual base salary (the “Base
Salary”) of eight-hundred and fifty thousand dollars ($850,000) per year,
payable in accordance with Employer’s regular payroll practices as then in
effect, for each year during the Term, subject to proration for any partial
year.
(b) Annual Bonus. In addition to the Base Salary, during the Term, Employee
shall participate in the CyrusOne annual incentive bonus program, under which
Employee will be eligible to receive an annual bonus on the terms set forth
herein (the “Bonus”). Any Bonus for a calendar year shall be earned if Employee
is employed by Employer at the end of the applicable calendar year (subject to
achievement of performance goals) and shall be payable after the conclusion of
the calendar year in accordance with Employer’s regular bonus payment policies,
but in no event paid later than March 15th following the end of the applicable
calendar year. Employee’s target opportunity level for the Bonus shall be equal
to one-hundred and fifty percent (150%) of Employee’s then current Base Salary,
with a threshold Bonus opportunity equal to thirty-seven and one-half percent
(37.5%) of Employee’s then current Base Salary and a maximum Bonus opportunity
equal to three-hundred percent (300%) of Employee’s then current Base Salary,
subject in each case to proration for a partial year. Any Bonus earned by
Employee will be based on achievement against a combination of business results
and Employee’s own results measured against reasonable performance objectives
for Employee’s position. The actual
- 2 -

--------------------------------------------------------------------------------



Bonus paid to Employee, if any, is at the sole discretion of CyrusOne and
requires final approval from the compensation committee (the “Compensation
Committee”) of the Board if Employee is a named executive officer for purposes
of CyrusOne’s annual proxy statement or is otherwise an executive officer whose
compensation is determined by the Compensation Committee, or, if Employee is not
so subject, then in accordance with the provisions of CyrusOne’s then existing
annual incentive plan or any similar plan made available to employees of the
CyrusOne Group (the “annual incentive plan”) in which Employee participates, it
being agreed that, following the application of CyrusOne Group and individual
performance ratings in accordance with the terms of the annual incentive plan,
Employee will not be subject to any discretionary reduction in the amount of any
Bonus award that is not applied on the same percentage basis to other executive
officers of the CyrusOne Group. Any Bonus award to Employee shall further be
subject to the terms and conditions of any such applicable annual incentive plan
to the extent consistent with this Agreement. Notwithstanding the foregoing, any
bonus earned by Employee for calendar year 2020 shall be no less than his annual
Bonus target, subject to proration based on the number of days Employee is
employed in such year.
(c) Long-Term Incentive Awards.
(i) On the Effective Date, Employee will be granted (i) a restricted stock award
(with respect to CyrusOne common stock) with a grant date value of five million
dollars ($5,000,000) (the “Sign-On Equity Award”) that will vest ratably on each
of the first three anniversaries of the Effective Date, subject to Employee’s
continued employment with the CyrusOne Group through such vesting dates and (ii)
an aggregate award with a grant date value of four million eight-hundred and
seventy-five thousand dollars ($4,875,000) (the “2020 Equity Award”), of which
(x) seventy percent (70%) will consist of performance-based restricted stock
units (with respect to CyrusOne common stock, and based on the “target” level of
performance) and (y) thirty percent (30%) will consist of a restricted stock
award (with respect to CyrusOne common stock). The 2020 Equity Award will vest
on the same terms as the performance-based or time-based restricted stock units,
as applicable, granted to executive officers of CyrusOne in February 2020.
During the calendar years 2021 and 2022, provided Employee remains employed
through each grant date, Employee will be granted an annual equity grant with a
grant date value equal to four million eight-hundred and seventy-five thousand
dollars ($4,875,000) that will vest seventy percent (70%) based on Employee’s
continued employment with the CyrusOne Group through the applicable vesting date
and achievement of performance goals applicable to similar grants made to other
executive officers of the CyrusOne Group and thirty percent (30%) based on
Employee’s continued employment with the CyrusOne Group through the applicable
vesting date; provided that, such annual awards granted in calendar years 2021
and 2022 may be settled in cash or equity. Thereafter, subject to Compensation
Committee review and approval, during the Term, provided Employee remains
employed through each grant date, Employee will be eligible for an annual equity
grant with a grant date value equal to four million eight-hundred and
seventy-five thousand dollars ($4,875,000) that will vest seventy percent (70%)
based on Employee’s continued employment with the CyrusOne Group through the
applicable vesting date and achievement of performance goals applicable to
similar grants made to other executive officers of the CyrusOne Group and thirty
percent (30%) based on Employee’s continued employment with the CyrusOne Group
through the applicable vesting date. All
- 3 -

--------------------------------------------------------------------------------



awards granted to Employee will be subject to the terms and conditions of
Exhibit B attached hereto and the applicable award agreements and the 2012 Long
Term Incentive Plan (as amended from time to time, the “Equity Plan”) or other
applicable plan, to the extent consistent with this Agreement and Exhibit B
attached hereto.
(ii) Employee is authorized to file an election (an “83(b) Election”) with the
Internal Revenue Service pursuant to Section 83(b) of the Code (as defined
below) with respect to all or a portion of the Sign-On Equity Award or the
restricted stock component of the 2020 Equity Award. In accordance with the
terms of the Equity Plan, if Employee makes an 83(b) Election, Employee shall be
required to provide written notice to the Committee of the 83(b) Election and
satisfy any tax withholding requirements then applicable to the Sign-On Equity
Award or the restricted stock component of the 2020 Equity Award because of the
83(b) Election (the “83(b) Withholding”), in each case, within ten (10) days
after Employee has filed written notice of the 83(b) Election with the Internal
Revenue Service. Employee shall also provide a copy of the notice filed with the
Internal Revenue Service to Employer not later than ten (10) days after filing
such notice with the Internal Revenue Service and shall be responsible for
meeting all other notice and additional requirements for the 83(b) Election that
are required by Section 83(b) of the Code. Unless otherwise determined by the
CyrusOne Group in its sole discretion, Employee shall satisfy the 83(b)
Withholding by providing a cash payment to the CyrusOne Group equal to the
amount of the 83(b) Withholding. Employee acknowledges that (A) he is solely
liable for any taxes incurred in connection with an 83(b) Election, (B) Employer
has made no recommendation to Employee with respect to the advisability of
making the 83(b) Election and (C) it is his sole responsibility to seek advice
regarding Section 83(b) of the Code and to determine the effect of making or
failing to make the 83(b) Election.
(d) Compensation Review. On at least an annual basis during the Term, the Base
Salary and Bonus target shall be reviewed and subject to increase (but not
decrease) at the discretion of the Board.
5. Business Expenses. All reasonable and necessary expenses incurred by Employee
in the course of the performance of Employee’s duties to the CyrusOne Group
shall be reimbursable in accordance with Employer’s then current travel and
expense policies.
6. Non-Disclosure and Non-Competition Agreement. As a condition of Employee’s
employment with Employer, and in consideration of Employee’s employment with
Employer and the compensation and benefits provided under this Agreement, and in
exchange for the CyrusOne Group providing Employee confidential information,
Employee shall execute, prior to the Effective Date, and comply with the
Non-Disclosure and Non-Competition Agreement attached hereto as Exhibit A (the
“Non-Competition Agreement”).
7. Benefits.
(a) While Employee remains in the employ of Employer, Employee shall be eligible
to participate in all of the various employee benefit plans and programs which
are made available to similarly situated officers of CyrusOne, in accordance
with the eligibility provisions and other terms and conditions of such plans and
programs.
- 4 -

--------------------------------------------------------------------------------



(b) Notwithstanding anything contained herein to the contrary, the Base Salary
and any Bonuses otherwise payable to Employee shall be reduced by any benefits
paid to Employee under any disability plans made available to Employee by the
CyrusOne Group (the “Disability Plans”) in accordance with the terms of such
Disability Plans.
(c) During the Term, Employee shall be entitled to the maximum amount of paid
vacation time per calendar year in accordance with Employer’s policies, as in
effect on the date hereof; provided that, other than as required by applicable
law or applicable policies of the CyrusOne Group, unused vacation days shall not
rollover and Employee shall not be entitled to any compensation in respect of
accrued but unused vacation days upon any termination of the Term.
(d) Employer shall pay, or reimburse Employee for, reasonable expenses to
relocate to Dallas, Texas, including, but not limited to, amounts incurred by
Employee in securing a local residence (such as travel and hotel accommodations)
and the transportation of any vehicles to Employee’s primary work location;
provided that (i) reimbursable expenses shall not exceed $50,000, (ii) if
Employee resigns, other than as a result of Good Reason, prior to the end of the
Initial Term, the amount of any expenses reimbursed must be repaid to the
CyrusOne Group within thirty (30) days of such resignation and (iii) such
expenses must be incurred on or prior to the first anniversary of the Effective
Date and be in accordance with the applicable plans and policies of the CyrusOne
Group; provided further that, such expenses shall not be reimbursable prior to
January 1, 2021.
(e) Subject to Employee providing reasonable documentation, Employer shall pay,
or reimburse, Employee’s reasonable legal fees up to $10,000 incurred in
connection with the negotiation and drafting of this Agreement, which will be
paid within thirty (30) days following the Effective Date, provided that
Employee is still employed at the time of such payment.
8. Remedies.
(a) Except for claims by the CyrusOne Group arising under or relating to the
Non-Competition Agreement, the parties hereto agree to submit to final and
binding arbitration any dispute, claim or controversy, relating to Employee’s
employment with or termination from the CyrusOne Group, whether for breach of
this Agreement or violation of any of Employee’s statutory or common law rights
(herein, a “claim”). The parties further agree that the arbitrability of any
dispute between them, including whether or to what extent the provisions of this
Section 8 are unconscionable or otherwise unenforceable, is a decision that will
be submitted exclusively to the arbitrator, and will not be decided by any
Federal or state court.
(b) This agreement to arbitrate and any resulting arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. (the “FAA”). If the FAA is held not to apply for any reason, then the laws
of the State of Texas concerning the enforceability of arbitration agreements
and awards (without regard to its conflicts of laws principles) shall govern
this agreement to arbitrate and the arbitration award.
- 5 -

--------------------------------------------------------------------------------



(c) All of a party’s claims must be presented at a single arbitration hearing.
Any claim not raised at the arbitration hearing is waived and released. The
arbitration hearing shall take place in Dallas, Texas.
(d) The arbitration process shall be governed by the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association (“AAA”)
except to the extent they are modified by this Agreement. In the event that any
provisions of this Section 8 are determined by AAA to be unenforceable or
impermissibly contrary to AAA rules, then this Section 8 shall be modified as
necessary to comply with AAA requirements.
(e) Employee has had an opportunity to review the AAA rules and the requirements
that Employee must pay a filing fee, which Employer has agreed to split on an
equal basis.
(f) The arbitrator shall be selected from a panel of arbitrators chosen by AAA,
all of whom shall be currently licensed to practice law in Texas. After the
filing of a Request for Arbitration, AAA shall send simultaneously to Employer
and Employee an identical list of names of five persons chosen from the panel.
Each party shall have ten (10) days from the transmittal date in which to strike
up to two (2) names, number the remaining names in order of preference, and
return the list to AAA.
(g) Any pre-hearing disputes shall be presented to the arbitrator for
expeditious, final, and binding resolution.
(h) The award of the arbitrator shall be in writing and shall set forth each
issue considered and the arbitrator’s finding of fact and conclusions of law as
to each such issue.
(i) The remedy and relief that may be granted by the arbitrator to Employee are
limited to lost wages, benefits, cease and desist and affirmative relief,
compensatory, liquidated, and punitive damages and reasonable attorney’s fees,
and shall not include reinstatement or promotion. If the arbitrator would have
awarded reinstatement or promotion, but for the prohibition in this Agreement,
the arbitrator may award reasonable front pay. The arbitrator may assess to
either party, or split, the arbitrator’s fee and expenses and the cost of the
transcript, if any, in accordance with the arbitrator’s determination of the
merits of each party’s position, but each party shall bear any cost for its
witnesses and proof. Notwithstanding the foregoing, (i) if Employee prevails on
any material claim in a dispute, Employer shall pay the reasonable fees,
expenses and costs incurred by Employee (including reasonable attorney’s fees),
in connection with such claim and (ii) if Employee brings a frivolous claim or a
claim made in bad faith, Employee shall pay the reasonable fees, expenses and
costs incurred by Employer (including reasonable attorney’s fees), in connection
with such claim.
(j) Nothing herein shall prevent either party from taking the deposition of any
witness where the sole purpose for taking the deposition is to use the
deposition in lieu of the witness testifying at the hearing and the witness is,
in good faith, unavailable to testify in person at the hearing due to poor
health, residency, and employment more than fifty (50) miles from the hearing
site, conflicting travel plans or other comparable reason.
- 6 -

--------------------------------------------------------------------------------



(k) Employer and Employee consent that judgment upon the arbitration award may
be entered in any Federal or state court that has jurisdiction.
(l) Except for claims excluded from arbitration under Section 8(a), neither
party shall commence or pursue any litigation on any claim that is or was
subject to arbitration under this Agreement.
(m) All aspects of any arbitration procedure under this Agreement, including the
hearing and the record of the proceedings, are confidential and shall not be
open to the public, except to the extent the parties agree otherwise in writing,
or as may be appropriate in any subsequent proceedings between the parties, or
as may otherwise be appropriate in response to a governmental agency or legal
process or as may be required to be disclosed by the CyrusOne Group pursuant to
applicable law, rule, or regulation to which the CyrusOne Group is subject,
including requirements of the Securities and Exchange Commission (the “SEC”) and
any stock exchanges on which CyrusOne’s securities are listed.
9. Termination.
(a) Termination for Terminating Disability.
(i) Employer or Employee may terminate the Term upon Employee’s failure or
inability to perform the services required hereunder, because of any physical or
mental infirmity for which Employee receives disability benefits under any
Disability Plans, over a period of one hundred twenty (120) consecutive working
days during any twelve (12) consecutive month period, or if longer, a period
equal to the elimination period under any Disability Plan applicable to Employee
(a “Terminating Disability”).
(ii) If Employer or Employee elects to terminate the Term in the event of a
Terminating Disability, such termination shall be effective immediately upon the
giving of written notice by the terminating party to the other party.
(iii) Upon termination of the Term on account of a Terminating Disability,
Employer shall pay Employee the Accrued Obligations (all subject to offset for
any amounts received pursuant to the Disability Plans, in accordance with the
terms of such Disability Plans). Upon termination of the Term on account of a
Terminating Disability, any outstanding equity awards shall be treated in
accordance with the applicable provisions of the applicable incentive plan or
related award agreements (or, if such provisions are materially less favorable
than the applicable provisions of the 2020 Equity Award, the applicable terms of
the 2020 Equity Award) and any non-equity incentive awards, including the Bonus,
shall be treated in accordance with Section 9(d)(iv) hereof.
(iv) If the parties elect not to terminate the Term upon an event of a
Terminating Disability and Employee returns to active employment with Employer
prior to such a termination, or if such disability exists for less than the
period of time necessary to constitute a Terminating Disability, the provisions
of this Agreement shall remain in full force and effect.
- 7 -

--------------------------------------------------------------------------------



(b) Termination on Account of Death of Employee. The Term terminates immediately
and automatically on the death of Employee; provided, however, that Employer
shall pay Employee’s estate the Accrued Obligations. Upon termination of the
Term and Employee’s employment on account of the death of Employee, any
outstanding equity awards shall be treated in accordance with the applicable
provisions of the applicable incentive plan or related award agreements (or, if
such provisions are materially less favorable than the applicable provisions of
the 2020 Equity Award, the applicable terms of the 2020 Equity Award) and any
non-equity incentive awards, including the Bonus, shall be treated in accordance
with Section 9(d)(iv) hereof.
(c) Termination by Employer for Cause. Employer may terminate the Term
immediately, upon written notice to Employee, for Cause. For purposes of this
Agreement, Employer shall have “Cause” to terminate the Term only if the Board
determines in good faith after a reasonable investigation that there has been
fraud, misappropriation, embezzlement or misconduct constituting serious
criminal activity on the part of Employee. Upon termination for Cause, Employer
shall pay Employee only the Accrued Obligations.
(d) Termination by Employer Other than for Cause, Death, or Disability or by
Employee for Good Reason. Employer may terminate the Term immediately upon
written notice to Employee for any reason and Employee may terminate the Term
upon written notice to Employer for any reason as provided in Section 9(f). In
the event Employer terminates the Term for any reason other than those set forth
in Sections 9(a), (b), (c), (e) and (f) or in the event Employee terminates the
Term, upon written notice to Employer, as a result of Good Reason (as herein
defined), in any case other than within one (1) year after a Change in Control
(as provided in Section 9(e)):
(i) on the date which is sixty (60) days after Employee’s termination of
employment with Employer, subject to Employer’s receipt of Employee’s executed
and irrevocable release as provided in Section 9(g), Employer shall pay Employee
in a lump sum cash payment an amount equal to two (2) times the sum of (A) a
full year of Employee’s annual Base Salary at the rate in effect at the time of
such termination, and (B) Employee’s annual Bonus target in effect at the time
of such termination (in both cases without regard to any decrease in Base Salary
or Bonus target that constituted Good Reason);
(ii) (a) for purposes of the Sign-On Equity Award, any outstanding equity
incentive awards shall vest (to the extent not already so vested) as of
immediately before the termination of the Term; (b) for purposes of any
outstanding stock options or other outstanding long-term incentive awards (other
than restricted stock or restricted stock units) issued by the CyrusOne Group to
Employee with vesting based only on continued service for a period of time, the
Prorata Shares (as defined below) shall become vested and exercisable (to the
extent not already so vested) as of immediately before the termination of the
Term (and Employee shall be afforded the opportunity to exercise them until the
earlier of (1) the expiration date of the award and (2) the end of the Severance
Period (as defined below)); (c) any restricted stock or restricted stock units
issued by the CyrusOne Group to Employee (other than the Sign-On Equity Award)
with vesting based only on continued service for a period of time shall vest
with respect to the
- 8 -

--------------------------------------------------------------------------------



Prorata Shares (to the extent not already so vested) as of immediately before
the termination of the Term; and (d) any outstanding equity incentive awards
pursuant to which earning any portion of the award or vesting in the award
depends on performance shall be treated in accordance with the applicable
provisions of the applicable incentive plan or related award agreements; where,
“Prorata Shares” means the number of shares (rounded up to the nearest whole
share) that bears the same ratio (but no more than one) to the total number of
shares granted in the award as the number of days from the date of grant through
the last day of the Severance Period bears to the total number of days in the
full vesting period of the award (for example, an award that vests based on
service over three (3) years has 1,096 total number of days in the full vesting
period);
(iii) Employer will (a) pay or reimburse Employee’s premium payments for
continued health, dental and vision coverage under Employer’s group health plan
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) that exceed the active employee rate, if Employee timely elects and
remains eligible for COBRA coverage, until the earlier of the end of the
Severance Period and the date that Employee becomes eligible for other group
health plan coverage, and (b) pay Employee as additional severance as set forth
in Section 9(d)(i) a single lump sum determined by Employer as adequate to
convert and continue Employer’s group life coverage as an individual policy for
the Severance Period. Employer will include the COBRA payments and life
insurance payment in Employee’s taxable income; and
(iv) Employer shall pay Employee an amount equal to the Bonus that Employee
otherwise would have earned for the calendar year that includes the date of
termination had no such termination of employment occurred, based on actual
achievement of the applicable performance goals for such year and prorated for
the number of days Employee was employed by Employer during the year of
termination, payable as and when annual incentives are paid to the senior
executives of the CyrusOne Group.
(e) Terminations in Connection with a Change in Control. The Term shall
terminate automatically in the event and at the time that there is both a Change
in Control and either (A) Employee elects to terminate his employment with
Employer for Good Reason within one (1) year after the Change in Control or (B)
Employee’s employment with Employer is actually terminated by Employer within
one (1) year after the Change in Control for any reason other than those set
forth in Sections 9(a), (b), (c) and (f).
(i) In the event of a termination of the Term under this Section 9(e):
(A) on the date which is sixty (60) days after Employee’s termination of
employment with Employer, subject to Employer’s receipt of Employee’s executed
and irrevocable release as provided in Section 9(g), Employer shall pay Employee
in a lump sum cash payment an amount equal to three (3) times the sum of (i) a
full year of Employee’s annual Base Salary at the rate in effect at the time of
the termination of the Term and (ii) Employee’s annual Bonus target in effect at
the time of such termination (in both cases without regard to any decrease in
Base Salary or Bonus target that constituted Good Reason);
- 9 -

--------------------------------------------------------------------------------



(B) (a) all outstanding stock options and other outstanding long-term incentive
awards (other than restricted stock or restricted stock units) issued by the
CyrusOne Group to Employee with vesting based only on continued service for a
period of time shall become vested and exercisable (to the extent not already so
vested) as of immediately before the termination of the Term (and Employee shall
be afforded the opportunity to exercise them until the earlier of (1) the
expiration date of the award and (2) the end of the Severance Period), (b) any
restricted stock or restricted stock units issued by the CyrusOne Group to
Employee with vesting based only on continued service for a period of time shall
become vested as of immediately before the termination of the Term, and (c) any
outstanding equity incentive awards pursuant to which earning any portion of the
award or vesting in the award depends on performance shall be treated in
accordance with the applicable provisions of the applicable incentive plan or
related award agreements;
(C) Employer will (a) pay or reimburse Employee’s premium payments for continued
health, dental and vision coverage under Employer’s group health plan under
COBRA that exceed the active employee rate, if Employee timely elects and
remains eligible for COBRA coverage, until the earlier of the end of the
Severance Period and the date that Employee becomes eligible for other group
health plan coverage, and (b) pay Employee as additional severance as set forth
in Section 9(e)(i)(A) a single lump sum determined by Employer as adequate to
convert and continue Employer’s group life coverage as an individual policy for
the Severance Period. Employer will include the COBRA payments and life
insurance payment in Employee’s taxable income; and
(D) Employer shall pay Employee an amount equal to the Bonus that Employee
otherwise would have earned for the calendar year that includes the date of
termination had no such termination of employment occurred, based on actual
achievement of the applicable performance goals for such year and prorated for
the number of days Employee was employed by Employer during the year of
termination, less any portion of such Bonus previously paid, payable as and when
annual incentives are paid to the senior executives of the CyrusOne Group.
(ii) Notwithstanding any other provision in this Agreement, in the event that it
is determined (by the reasonable computation of an independent nationally
recognized certified public accounting firm that shall be selected by Employer
prior to the applicable Change in Control (the “Accountant”)) that the aggregate
amount of the payments, distributions, benefits and entitlements of any type
payable by Employer or any affiliate to or for the benefit of Employee
(including any payment, distribution, benefit or entitlement made by any person
or entity effecting a Change in Control), in each case, that could be considered
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) (such payments, the “Parachute Payments”)
that, but for this Section 9(e)(ii) would be payable to Employee, exceeds the
greatest amount of Parachute Payments that could be paid to Employee without
giving rise to any liability for any excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest or penalties, collectively referred to as
the “Excise Tax”), then the aggregate
- 10 -

--------------------------------------------------------------------------------



amount of Parachute Payments payable to Employee shall not exceed the amount
which produces the greatest after-tax benefit to Employee after taking into
account any Excise Tax to be payable by Employee. For the avoidance of doubt,
this provision shall reduce the amount of Parachute Payments otherwise payable
to Employee, if doing so would place Employee in a more favorable net after-tax
economic position as compared with not reducing the amount of Parachute Payments
(taking into account the Excise Tax payable in respect of such Parachute
Payments). Parachute Payments will be reduced by first reducing amounts
considered to be nonqualified deferred compensation subject to Section 409A of
the Code (“Section 409A”); provided that, in no event may the Parachute Payments
be reduced in a manner that would subject Employee to additional taxation under
Section 409A. Notwithstanding the foregoing, prior to reducing any Parachute
Payments, Employer agrees that it will, in good faith, consider taking
reasonable actions to mitigate the imposition of the Excise Tax that are
requested by Employee, including, but not limited to, reasonably accelerating
the timing of any payment, distribution, benefits and entitlements payable to
Employee.
(f) Voluntary Resignation by Employee (other than as a result of Good Reason);
Termination of the Term.
(i) Employee may resign upon sixty (60) days’ prior written notice to Employer.
In the event of a resignation under this Section 9(f), the Term shall terminate
and Employee shall be entitled only to the Accrued Obligations.
(ii) Upon any termination of the Term as a result of Employee or Employer
providing a Notice of Non-Renewal or the failure of the parties to provide for
the extension of the Term beyond the final Extension permitted under this
Agreement, in each case, provided Employee remains employed through the end of
the Term, Employee shall be entitled to the Accrued Obligations and the
treatment of his long-term incentive awards as provided in Exhibit B attached
hereto.
(g) Section 9 Payments and Release. Upon termination of the Term as a result of
an event of termination described in this Section 9 and except for Employer’s
payment of the Accrued Obligations and other amounts described in this Section
9, all further compensation under this Agreement shall terminate. Employee
further agrees that as a condition precedent to Employee’s receipt of payments
and benefits under this Section 9 (other than the Accrued Obligations), upon the
request of Employer and by a reasonable deadline set by Employer (to ensure that
payments can be made by the dates specified in this Section 9 following the
expiration of the time for revocation of such release as permitted by law),
Employee shall execute and not revoke a release of claims against all members of
the CyrusOne Group and their respective officers, directors, and employees,
which release shall contain customary and appropriate terms and conditions for a
release of claims as determined in good faith by Employer, but which terms and
conditions shall not require Employee to waive any right to indemnification and
continued directors and officers insurance coverage, waive any rights to earned
compensation or vested employee benefits or impose any additional restrictive
covenants upon Employee’s activities following termination other than those
already imposed by this Agreement and the Non-Competition Agreement.
- 11 -

--------------------------------------------------------------------------------



(h) Additional Terms. To the extent provided below, the following provisions
apply under this Section 9 and the other provisions of the Agreement.
(i) “Accrued Obligations” shall mean (A) any Base Salary accrued through the
date of termination, (B) any Bonus earned but not yet paid for the year
preceding the year in which the termination occurs, subject to certification by
the Compensation Committee of any performance goals applicable to such bonus,
(C) reimbursement for any business expenses properly incurred prior to the date
of termination and (D) any nonforfeitable amounts or benefits, including
continuation and conversion rights, provided under any employee plan, not
including any severance, separation pay or supplemental unemployment benefit
plan, in accordance with the terms of such plan (collectively the “Accrued
Obligations”).
(ii) Notwithstanding any other provision of this Agreement, for purposes of
Sections 9(d) and 9(e), “Severance Period” means the one (1) year period
beginning at the time of the termination of the Term.
(iii) “Change in Control” has the meaning set forth in The CyrusOne 2012 Long
Term Incentive Plan.
(iv) “Good Reason” shall be deemed to have occurred if, without Employee’s
consent, (A) there is a material adverse change in Employee’s reporting
responsibilities set forth in Section 3(a) or there is otherwise a material
reduction by the CyrusOne Group in Employee’s authority, reporting relationship
or responsibilities (including Employee ceasing to be Chief Executive Officer of
a publicly traded company), (B) there is a reduction by the CyrusOne Group in
Employee’s Base Salary or Bonus target or (C) Employee’s principal place of
employment is changed to a location more than fifty (50) miles outside the
Dallas, Texas metro area. Notwithstanding the foregoing, no such event shall
constitute Good Reason unless Employee notifies Employer of the occurrence of
such event within ninety (90) days after Employee first has actual knowledge of
such occurrence, Employer fails to cure such event to Employee’s reasonable
satisfaction within thirty (30) days after receipt of such notice, and Employee
resigns within thirty (30) days after the end of such cure period.
(v) When an amount (referred to in this Section 9(h)(v) as the “principal sum”)
that is payable under Section 9(d)(i) or 9(e)(i)(A) on the date which is sixty
(60) days after Employee’s termination of employment with Employer is paid, such
payment shall also include an amount that is equal to the amount of interest
that would have been earned by such principal sum for the period from the date
of Employee’s termination of employment with Employer to the date which is sixty
(60) days after Employee’s termination of employment had such principal sum
earned interest for such period at an annual rate of interest of three and
one-half percent (3.5%).
(vi) To the extent that any of the benefits applicable to medical, dental, and
vision coverage provided to Employee under Section 9(d)(iii) or 9(e)(i)(C)
(referred to in this Section 9(h) as “healthcare plan benefits”) are subject to
Federal income taxation and are not exempt from Section 409A of the Code, the
following conditions shall apply:
- 12 -

--------------------------------------------------------------------------------



(A) the amount of healthcare plan benefits provided or paid during any tax year
of Employee under Section 9(d)(iii) or 9(e)(i)(C) shall not affect the amount of
healthcare plan benefits that are provided or eligible for payment in any other
tax years of Employee (disregarding any limit on the amount of medical expenses,
as defined in Section 213(d) of the Code, that may be paid or reimbursed over
some or all of the period in which such coverage is in effect because of a
lifetime, annual or similar limit on any covered person’s expenses that can be
paid or reimbursed under Employer’s health care plans under which the terms of
such coverage is determined);
(B) the payment or reimbursement of an expense for healthcare plan benefits that
is eligible for payment or reimbursement shall not be made prior to the date
immediately following the date which is sixty (60) days after Employee’s
termination of employment with Employer and shall in any event be made no later
than the last day of the tax year of Employee next following the tax year of
Employee in which the expense is incurred; and
(C) Employee’s right to healthcare plan benefits shall not be subject to
liquidation or exchange for any other benefit.
(vii) Employee shall not be required to seek or accept other employment, or
otherwise to mitigate damages, as a condition to the receipt of any payments or
benefits under this Section 9, and the payments and benefits under this Section
9 shall not be offset by any compensation or other amounts received from any
other source.
(viii) This Agreement and the amounts payable and other benefits hereunder are
intended to comply with, or otherwise be exempt from, Section 409A. This
Agreement shall be administered, interpreted and construed in a manner
consistent with Section 409A. If any provision of this Agreement is found not to
comply with, or otherwise not to be exempt from, the provisions of Section 409A,
it shall be modified and given effect, in the sole discretion of the Board or
Compensation Committee and without requiring Employee’s consent, in such manner
as the Board or Compensation Committee determines to be necessary or appropriate
to comply with, or to effectuate an exemption from, Section 409A. Each payment
under this Agreement shall be treated as a separate identified payment for
purposes of Section 409A. The preceding provisions shall not be construed as a
guarantee by Employer of any particular tax effect to Employee of the payments
and other benefits under this Agreement.
(A) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.
- 13 -

--------------------------------------------------------------------------------



(B) If a payment obligation under this Agreement arises on account of Employee’s
termination of employment and if such payment is “deferred compensation” (as
defined under Treasury Regulation Section 1.409A-1(b)(1)) subject to Section
409A, the payment shall be paid only in connection with Employee’s “separation
from service” (as defined in Treas. Reg. Section 1.409A-1(h)). If a payment
obligation under this Agreement arises on account of Employee’s “separation from
service” (as defined under Treas. Reg. Section 1.409A-1(h)) while Employee is a
“specified employee” (as defined under Treas. Reg. Section 1.409A-1(h) and using
the identification methodology selected by Employer from time to time), any
payment of “deferred compensation” (as defined under Treasury Regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
months after such separation from service shall accrue without interest and
shall be paid on the first day of the seventh month beginning after the date of
Employee’s separation from service or, if earlier, within fifteen (15) days
following Employee’s death.
10. Withholdings. All amounts payable under this Agreement will be subject to
withholdings as required by law.
11. Assignment. As this is an agreement for personal services involving a
relation of confidence and a trust between Employer and Employee, all rights and
duties of Employee arising under this Agreement, and the Agreement itself, are
non-assignable by Employee. Employee acknowledges that Employer may elect to
assign this Agreement to an affiliate, provided that such assignment, other than
to a successor to Employer’s business that expressly adopts and agrees to be
bound by this Agreement, shall not relieve Employer of its obligations under
this Agreement, and Employer shall guarantee payment and performance of all such
obligations by the assignee.
12. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if delivered personally or by certified
mail to Employee at Employee’s place of residence as then recorded on the books
of Employer or to Employer at its principal office.
13. Waiver. No waiver or modification of this Agreement or the terms contained
herein shall be valid unless in writing and duly executed by the party to be
charged therewith. The waiver by any party hereto of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by such party.
14. Governing Law; Venue. This Agreement shall be governed by the laws of the
State of Texas and, to the extent applicable, Federal law, and the parties agree
to submit to the jurisdiction of the state and Federal courts sitting in Dallas,
Texas counties for all disputes not covered by Section 8.
15. Entire Agreement. This Agreement, together with the Non-Competition
Agreement and the award agreements with respect to the Sign-On Equity Award and
the 2020 Equity Award, contains the entire agreement of the parties with respect
to Employee’s employment by Employer, and supersedes any and all prior
agreements between or among the parties. There are
- 14 -

--------------------------------------------------------------------------------



no other contracts, agreements, or understandings, whether oral or written,
existing between them except as contained or referred to in this Agreement.
16. Severability. In case one or more of the provisions of this Agreement is
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality or other enforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if such invalid, illegal or
unenforceable provisions have never been contained herein.
17. Successors and Assigns. Subject to the requirements of Section 11 above,
this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.
18. Protected Rights.
(a) Notwithstanding any other provision of this Agreement, nothing contained in
this Agreement limits Employee’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the SEC or any other federal,
state or local governmental agency or commission (collectively, “Government
Agencies”), or from providing truthful testimony in response to a lawfully
issued subpoena or court order. Employee understands that this Agreement does
not limit his ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Employer. In addition, Employee shall not be prohibited from providing
any confidential information to the SEC, cooperating with or assisting in an SEC
investigation or proceeding or receiving any monetary award as set forth in
Section 21F of the Securities Exchange Act of 1934 or otherwise for information
provided to the SEC.
(b) The federal Defend Trade Secrets Act of 2016 (the “Act”) provides immunity
from liability in certain circumstances to Employer’s employees, contractors,
and consultants for limited disclosures of Employer “trade secrets,” as defined
by the Act. Specifically, Employer’s employees, contractors, and consultants may
disclose trade secrets: (i) in confidence, either directly or indirectly, to a
Federal, state, or local government official, or to an attorney, “solely for the
purpose of reporting or investigating a suspected violation of law,” or (ii) “in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.” Additionally, employees, contractors, and
consultants who file lawsuits for retaliation by an employer for reporting a
suspected violation of law may use and disclose related trade secrets in the
following manner: (A) the individual may disclose the trade secret to his/her
attorney, and (B) the individual may use the information in the court
proceeding, as long as the individual files any document containing the trade
secret under seal and does not otherwise disclose the trade secret “except
pursuant to court order.”
19. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.
- 15 -

--------------------------------------------------------------------------------



20. Nondisparagement. At all times during the Term and thereafter, regardless of
the reason for termination, Employee will not disparage the CyrusOne Group in
any way which could adversely affect the goodwill, reputation, and business
relationships of the CyrusOne Group with the public generally, or with any of
their customers, suppliers, or employees, and Employer and the current members
of the Board and the current senior executive officers of CyrusOne (the “Covered
Individuals”) shall not make public statements in their respective official
capacities that disparage Employee in any way which could adversely affect the
reputation and business relationships of Employee with the public generally, or
with any of his future employers. This Section 20 and any other
non-disparagement covenant entered into by Employee and any member of the
CyrusOne Group will not be violated by (i) truthful statements made in response
to disparaging statements made by the other party about, as applicable,
Employee, the CyrusOne Group or the applicable Covered Individual; (ii) truthful
statements required to be made by law or legal process; (iii) truthful
statements made in any dispute involving Employee and any member of the CyrusOne
Group or the applicable Covered Individual, where such statements are relevant
to such dispute; or (iv) non-public statements made in the ordinary course of
performing services to the CyrusOne Group that Employee or the applicable
Covered Individual, as applicable, reasonably believes to be in the best
interests of the CyrusOne Group.
[Signature page follows]
        
- 16 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
CYRUSONE MANAGEMENT SERVICES LLC,


by


/s/ Robert M. Jackson 
Name: Robert M. Jackson
Title: Executive Vice President, General Counsel and Secretary




Date: June 26, 2020


EMPLOYEE,




/s/ Bruce W. Duncan 
Name: Bruce W. Duncan




Date: June 26, 2020

- 17 -


--------------------------------------------------------------------------------







EXHIBIT A
NON-DISCLOSURE AND NON-COMPETITION AGREEMENT
CyrusOne Management Services and its parents, subsidiaries, and affiliates
(collectively, the “Company”) require certain employees to sign non-disclosure
and non-competition agreements (“Agreement”) as part of the Company’s efforts to
protect its confidential information and goodwill, and to maintain its
competitive position. In consideration of employment, promotion, the provision
of confidential information and goodwill and/or other valuable consideration,
the employee (“Employee”) entering into this Agreement agrees as follows:


1.The Company provides colocation and associated services to businesses.
2.In conducting its business, the Company develops and utilizes, among other
things, technology, data, research and development, concepts, goodwill, customer
relationships, training, and trade secrets. The success of the Company and each
of its employees is directly predicated on the protection of the Company’s
goodwill and its confidential, proprietary, and/or trade secret information.
Employee acknowledges that in the course of employment with the Company,
Employee will be entrusted with, have access to and obtain goodwill belonging to
the Company and intimate, detailed, and comprehensive knowledge of confidential,
proprietary, and/or trade secret information (“Information”) that Employee did
not have or have access to prior to signing this Agreement, including some or
all of the following: (1) information concerning the Company’s products and
services; (2) information concerning the Company’s customers, suppliers and
employees; (3) information concerning the Company’s advertising and marketing
plans; (4) information concerning the Company’s strategies, plans, goals,
projections, and objectives; (5) information concerning the Company’s research
and development activities and initiatives; (6) information concerning the
strengths and weaknesses of the Company’s products or services; (7) information
concerning the costs, profit margins, and pricing associated with the Company’s
products or services; (8) information concerning the Company’s sales strategies,
including the manner in which it seeks to position its products and services in
the market; (9) financial information concerning the Company’s business,
including budgets and margin information; and (10) other information considered
confidential by the Company. Employee may also be entrusted with and have access
to Third Party Information. The term “Third Party Information” means
confidential or trade secret information that the Company may receive from third
parties or information which is subject to a duty on the Company’s part to
maintain the confidentiality of such Third Party Information and to use it only
for limited purposes. The terms “Information” and “Third Party Information” do
not include information that becomes generally available to the public other
than as a result of unauthorized disclosure by Employee.
3.Employee agrees that the Information and goodwill are highly valuable, provide
a competitive advantage to the Company and allow Employee a unique competitive
opportunity and advantage in developing business relationships with the
Company’s current or prospective customers in the industry. Employee further
agrees that, given the markets in which the Company competes, confidentiality of
the Information is necessary without regard to any geographic limitation.
A-1

--------------------------------------------------------------------------------



4.Both during and after Employee’s employment with the Company, Employee agrees
to retain the Information and Third Party Information in absolute confidence and
not to use the Information or Third Party Information, or permit access to or
disclose the Information or Third Party Information to any person or
organization without the Company’s express written consent, except as required
for Employee to perform Employee’s job with the Company or as otherwise provided
in Section 21 below. Employee’s obligations set forth in the preceding sentence
are in addition to any other obligations Employee has to protect the Information
and Third Party Information, including obligations arising under the Company’s
policies, ethical rules, and applicable law. Employee further agrees not to use
the goodwill for the benefit of any person or entity other than the Company.
Employee hereby agrees that upon cessation of Employee’s employment, for
whatever reason and whether voluntary or involuntary, or upon the request of the
Company at any time, Employee will immediately surrender to the Company all of
the property and other things of value in Employee’s possession or in the
possession of any person or entity under Employee’s control that are the
property of the Company, including without any limitation all personal notes,
drawings, manuals, documents, photographs, or the like, including all
electronically stored information, as well as any copies and derivatives
thereof, relating directly or indirectly to any Information or New Developments
(as defined below), or relating directly or indirectly to the business of the
Company, or, with the Company’s written consent, shall destroy such copies of
such materials, including any copies stored in electronic format.
5.Employee recognizes the need of the Company to prevent unfair competition and
to protect the Company’s legitimate business interests. Therefore, ancillary to
the otherwise enforceable agreements set forth in this Agreement, and to avoid
the actual or threatened misappropriation of the Information or goodwill,
Employee agrees to the restrictive covenants set forth in this Agreement.
Accordingly, Employee agrees that, during Employee’s employment and for a period
of one year following Employee’s separation from employment for any reason,
Employee will not for any reason, accept employment or engage in any business
activity (whether as a principal, partner, joint venturer, agent, employee,
salesperson, consultant, independent contractor, director or officer) with a
“Competitor” of the Company where such employment or activity would involve
Employee:
(i) providing, selling or attempting to sell, or assisting in the sale or
attempted sale of, any services or products competitive with or similar to those
services or products with which Employee had any involvement, and/or regarding
which Employee had access to any Information, during Employee’s employment with
the Company (including any products or services being researched or developed by
the Company during Employee’s employment with the Company); or
(ii) providing or performing services that are similar to any services that
Employee provided to or performed for the Company during Employee’s employment
with the Company.
For purposes of this provision, a “Competitor” is any business or entity that,
at any time during the one-year period following Employee’s separation from
employment,
A-2

--------------------------------------------------------------------------------



provides or seeks to provide, any products or services similar or related to any
products sold or any services provided by the Company. “Competitor” includes,
without limitation, any company or business that provides data colocation and
related services to businesses or entities.
The restrictions set forth in this Section 5 will be limited to the geographic
areas (i) where Employee performed services for the Company, (ii) where Employee
solicited or served the Company’s customers or clients, or (iii) otherwise
impacted or influenced by Employee’s provision of services to the Company.
Notwithstanding the foregoing, Employee may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are listed or traded on any national securities
exchange or the over-the-counter (OTC) market or equivalent non-U.S. securities
exchange, (B) Employee is not a controlling person of, or a member of a group
which controls, such entity and (C) Employee does not, directly or indirectly,
own one percent (1%) or more of any class of securities of such entity.
6.During Employee’s employment and for a period of one year following Employee’s
separation from employment for any reason, Employee will not, directly or
indirectly, through any person or entity, communicate with (i) any of the
Company’s customers known to Employee during Employee’s employment with the
Company and from which the Company generated revenue during the one-year period
preceding Employee’s separation from employment; (ii) any prospective customers
known to Employee during the one-year period prior to Employee’s separation from
employment; or (iii) any of the Company’s suppliers known to Employee during the
one-year period prior to Employee’s separation from employment, in each case,
for the purpose or intention of (x) attempting to sell any products or services
competitive with or similar to those products or services provided by the
Company or (y) attempting to divert business of any such customer, prospective
customer or supplier from the Company to a Competitor.
7.During Employee’s employment and for a period of one year following Employee’s
separation from employment for any reason, Employee shall not, either directly
or indirectly, solicit business from or interfere with or adversely affect, or
attempt to interfere with or adversely affect, the Company’s relationships with
any person, firm, association, corporation or other entity which was known by
Employee during his employment with the Company to be, or is included on any
listing to which Employee had access during the course of employment as, a
customer, client, supplier, consultant or employee of the Company and Employee
shall not divert or change, or attempt to divert or change, any such
relationship to the detriment of the Company or to the benefit of any other
person, firm, association, corporation or other entity.
8.During Employee’s employment and for a period of one year following Employee’s
separation from employment for any reason, Employee shall not, without the prior
written consent of the Company, accept employment, as an employee, consultant or
otherwise, with any person or entity which was a customer or supplier of the
Company at any time during the one-year period preceding Employee’s separation
from employment with the Company.


9.In the event Employee is uncertain as to the application of this Agreement to
any contemplated employment opportunity or business activity, Employee agrees to
inquire in
A-3

--------------------------------------------------------------------------------



writing of the Company’s Department of Human Resources, specifying the
contemplated opportunity or activity. The Company will attempt to respond within
ten (10) business days following receipt of said writing. In no event will the
Company’s failure to respond within ten (10) business days constitute a waiver
of any of the provisions of this Agreement.
10.All ideas, inventions, discoveries, concepts, trademarks, or other
developments or improvements, whether patentable or not, conceived by Employee,
alone or with others, at any time during the term of Employee’s employment,
whether or not during working hours or on the Company’s premises, which are
within the scope of or related to the business operations of the Company (“New
Developments”), shall be and remain the exclusive property of the Company. To
the extent permitted by law, all New Developments consisting of copyrightable
subject matter shall be deemed “work made for hire” as defined in 17 U.S.C. §
101. To the extent that the foregoing does not apply, Employee hereby assigns to
the Company, for no additional consideration, Employee’s entire right, title and
interest in and to all New Developments. Employee shall do all things reasonably
necessary to ensure ownership of such New Developments by the Company, including
the execution of documents assigning and transferring to the Company, all of
Employee’s rights, title, and interest in and to such New Developments, and the
execution of all documents required to enable the Company to file and obtain
patents, trademarks, and copyrights in the United States and foreign countries
on any of such New Developments.
11.Subject to Section 21 below and Section 20 of Employee’s Employment
Agreement, Employee will not disparage the Company in any way which could
adversely affect the goodwill, reputation, and business relationships of the
Company with the public generally, or with any of their customers, suppliers, or
employees.


12.During Employee’s employment by the Company and for a period of one year
following Employee’s separation from employment for any reason, Employee will
not, directly or indirectly, induce or seek to induce any other employee or
consultant of the Company to terminate his/her employment or consulting
relationship with the Company, nor will Employee, directly or indirectly, induce
or seek to induce any other employee or consultant of the Company to accept
employment with a Competitor, nor will Employee be involved in the hiring of any
other employee or consultant of the Company on behalf of any person or entity
other than the Company. Without limitation, Employee will not, directly or
indirectly, induce or seek to induce any other current or former employee or
consultant of the Company to violate any of his/her non-compete and/or
non-solicitation and/or non-disclosure and/or non-disparagement agreement(s)
with the Company.


13.During Employee’s employment by the Company and for a period of one year
following Employee’s separation from employment for any reason, Employee will,
before accepting an offer of employment from any person or entity, provide such
person or entity a copy of this Agreement. Employee authorizes the Company to
provide a copy of this Agreement to any and all future employers of Employee.


A-4

--------------------------------------------------------------------------------



14.Employee represents that Employee is not bound by any agreement or other duty
to a former employer or any other party that would prevent Employee from fully
performing Employee’s duties and responsibilities for the Company or complying
with any obligations hereunder. Employee agrees that Employee will not use or
disclose any confidential or proprietary information or trade secrets of any
former employer or other person or entity in the course of Employee’s employment
with the Company, and Employee will not bring onto the premises of the Company
any such information unless consented to in writing by such former employer,
person or entity.


15.Employee further agrees and consents that this Agreement and the rights,
duties, and obligations contained in it may be and are fully transferable and/or
assignable by the Company, and shall be binding upon and inure to the benefit of
the Company’s successors, transferees, or assigns.


16.Employee further agrees that any breach or threatened breach of this
Agreement would result in material damage and immediate and irreparable harm to
the Company. Employee further agrees that any breach of the restrictive
covenants contained herein would result in the inevitable disclosure of the
Information. Employee therefore agrees that the Company, in addition to any
other rights and remedies available to it, shall be entitled to injunctive and
other equitable relief, without posting bond or other security, in the event of
any such breach or threatened breach by Employee. Employee acknowledges that the
prohibitions and obligations contained in this Agreement are reasonable and do
not prevent Employee’s ability to use Employee’s general abilities and skills to
obtain gainful employment. Therefore, Employee agrees that Employee will not
sustain monetary damages in the event that Company obtains a temporary,
preliminary or permanent injunction to enforce this Agreement.


17.If in any judicial proceeding or arbitration, a court or an arbitrator finds
that any of the restrictive covenants in this Agreement exceed the time,
geographic or scope limitations permitted by applicable law, Employee and the
Company intend that such provision be reformed by such court or arbitrator to
the maximum time, geographic or scope limitation, as the case may be, then
permitted by such law. Furthermore, it is agreed that any period of restriction
or covenant hereinabove stated shall not include any period of violation or
period of time required for litigation or arbitration to enforce such
restrictions or covenants.


18.Employee agrees that this Agreement shall be governed by the laws of the
State of Texas, without giving effect to any conflict of law provisions.
Employee further voluntarily consents and agrees that the state or federal
courts with jurisdiction over Denton County, Texas: (i) must be utilized solely
and exclusively to hear any action arising out of or relating to this Agreement;
and (ii) are a proper venue for any such action and Employee consents to the
exercise by such court of personal jurisdiction over Employee for any such
action. Any provision contained in any employment agreement between Employee and
Employer that governs the responsibilities of the parties for any costs or
expenses incurred in connection with any dispute shall apply to any disputes
under this Agreement.


A-5

--------------------------------------------------------------------------------



19.If any of the provisions in this Agreement conflict with similar provisions
in any other document or agreement related to Employee’s employment with
Company, the provisions of this Agreement will apply; provided, however, if the
restrictions set forth in the other document or agreement at issue are broader
in scope than those in this Agreement and are enforceable under applicable law,
those restrictions in the other document or agreement will apply. The provisions
of this Agreement are severable. To the extent that any portion of this
Agreement is deemed unenforceable, such portion may, without invalidating the
remainder of the Agreement, be modified to the limited extent necessary to cure
such unenforceability, such unenforceability shall not affect any other
provisions in this Agreement, and this Agreement shall be construed as if such
unenforceable provision had never been contained herein.


20.This Agreement does not obligate Company to employ Employee for any period of
time and Employee's employment is “at will”.


21.Notwithstanding any other provision of this Agreement, nothing contained in
this Agreement limits Employee’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission (“SEC”) or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or from providing truthful
testimony in response to a lawfully issued subpoena or court order. Employee
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. In addition,
Employee shall not be prohibited from providing any confidential information to
the SEC, cooperating with or assisting in an SEC investigation or proceeding or
receiving any monetary award as set forth in Section 21F of the Securities
Exchange Act of 1934 or otherwise for information provided to the SEC.
A-6


--------------------------------------------------------------------------------





EXHIBIT B
LONG-TERM INCENTIVE AWARDS
•Notwithstanding any provision in the Agreement or any award agreement to the
contrary, if, immediately following the expiration of the Term in accordance
with Section 9(f)(ii) of the Agreement (the “Transition Date”) Employee remains
a member of the Board, then service as a member of the Board shall count towards
satisfying any service-based vesting requirements for any long-term incentive
awards outstanding as of such date.


•In the event that, following the Transition Date, (i) Employee is removed from,
or not nominated for reelection to, the Board, (ii) Employee is not reelected to
the Board or (iii) Employee resigns from the Board as a result of the failure of
the Board to waive any applicable mandatory retirement policy, in each case,
other than as a result of conduct by Employee that constitutes Cause, then all
long-term incentive awards that are outstanding and unvested as of the date of
Employee’s termination of service as a member of the Board (the “Board Service
Termination Date”) shall be treated in accordance with Section 9(d)(ii) of the
Agreement as if the Board Service Termination Date was a termination of the Term
by Employer other than for Cause, including, for the avoidance of doubt, with
respect to any outstanding equity incentive awards pursuant to which earning any
portion of the award or vesting in the award depends on performance. Upon any
other termination of Employee’s service as a member of the Board, any such
unvested long-term incentive awards shall be forfeited.


B-1